Citation Nr: 0510485	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  98-19 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
frostbite of both feet, currently evaluated as 30 percent 
disabling prior to March 31, 1999. 

2.  Entitlement to a higher initial rating for residuals of 
frostbite of both feet, currently evaluated as 20 percent 
disabling beginning March 31, 1999. 

3.  Entitlement to a higher initial rating for residuals of 
frostbite of both feet, currently evaluated as 30 percent 
disabling beginning April 2, 2003. 

4.  Entitlement to a compensable rating for residuals of 
frostbite of the hands prior to March 31, 1999.

5.  Entitlement to a higher initial rating for residuals of 
frostbite of the right hand, currently evaluated as 10 
percent disabling beginning March 31, 1999. 

6.  Entitlement to a higher initial rating for residuals of 
frostbite of the left hand, currently evaluated as 20 percent 
disabling beginning March 31, 1999. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to November 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.

According to a May 2002 Deferred Rating Decision, in light of 
the veteran's January 2002 statement, the veteran was to be 
advised that he needed to reopen his claim for a "breathing 
problem" [and mental disorder] because this issue was 
previously removed from the appeal process by the veteran and 
it was also the subject of a prior final denial.  Instead, in 
correspondence dated in July 2002, the RO advised the veteran 
of the information and evidence necessary to establish 
entitlement to service connection for a disability rather 
than the type of evidence necessary to reopen a previously 
disallowed claim with respect to new and material evidence 
claims.  Also, in a notice of decision letter dated in July 
2002, the RO advised the veteran that it had accepted the 
veteran's January 2002 statement as a claim to reopen the 
breathing [and mental] claim and that the veteran would be 
notified of the RO's decision at a later date.  The claims 
file shows that to date no further action has been made on 
this claim.  This matter is referred to the RO for 
appropriate action.  [The Board adds that in the 
aforementioned January 2002 statement, the veteran expressed 
continued desire for removal of the mental disorder claim 
from the claims process.]

The issue of entitlement to a higher initial disability 
evaluation for service-connected residuals of shell fragment 
wound of the left thigh is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to January 12, 1998, the veteran's feet are not 
manifested by loss of toes or parts of the feet.

3.  Beginning January 12, 1998 to March 30, 1999, the 
veteran's feet are primarily manifested by pain, numbness, 
and cold sensitivity, as well as peripheral neuropathy with 
disability analogous to mild incomplete paralysis of the 
sciatic nerve; but absent loss of toes or parts of the feet.

4.  Beginning March 31, 1999 to April 1, 2003, the veteran's 
feet are primarily manifested by pain, numbness, and cold 
sensitivity plus nail abnormalities and peripheral neuropathy 
with disability analogous to mild incomplete paralysis of the 
sciatic nerve; but absent loss of toes or parts of the feet.

5.  Beginning April 2, 2003, the veteran's feet are primarily 
manifested by pain, numbness, and cold sensitivity plus nail 
abnormalities and peripheral neuropathy with disability 
analogous to moderate incomplete paralysis of the sciatic 
nerve; but absent loss of toes or parts of the feet.

6.  Prior to March 31, 1999, the veteran's right hand and 
left hand are primarily manifested by subjective complaints 
of pain and numbness with no clinical data of any disabling 
conditions. 

7.  Beginning March 31, 1999, the veteran's hands are not 
manifested by persistent moderate swelling, tenderness, and 
redness, or loss of fingers or parts of the hands;
the veteran's right hand is primarily manifested by pain, 
numbness, cold sensitivity, and locking; the veteran's left 
hand is primarily manifested by pain, numbness, cold 
sensitivity, and locking, plus x-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service- connected residuals of frostbite of 
the feet have not been met or approximated prior to January 
12, 1998 under the old rating criteria.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997); 38 C.F.R.   §§ 3.159, 4.1-4.14 (2004).

2.  The schedular criteria for an initial rating of 10 
percent each, but no higher, for service-connected residuals 
of frostbite of the left foot and right foot have been 
approximated beginning January 12, 1998 to March 30, 1999 
under the new rating criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2004).

3.  The schedular criteria for an initial rating of 10 
percent each, but no higher, for peripheral neuropathy 
associated with service-connected frostbite of the left foot 
and right foot have been approximated beginning January 12, 
1998 to March 30, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2004).

4.  The schedular criteria for an initial rating of 20 
percent each, but no higher, for service-connected residuals 
of frostbite of the left foot and right foot have been 
approximated beginning March 31, 1999 to April 1, 2003 under 
the new rating criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic 
Code 7122 (2004).

5.  The schedular criteria for an initial rating of 10 
percent each, but no higher, for peripheral neuropathy 
associated with service-connected frostbite of the left foot 
and right foot have been approximated beginning March 31, 
1999 to April 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2004).

6.  The schedular criteria for an initial rating of 20 
percent each, but no higher, for service-connected residuals 
of frostbite of the left foot and right foot have been 
approximated beginning April 2, 2003 under the new rating 
criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7122 
(2004).

7.  The schedular criteria for an initial rating of 20 
percent rating each, but no higher, for peripheral neuropathy 
associated with service-connected frostbite of the left foot 
and right foot have been approximated beginning April 2, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic 
Code 8520 (2004).

8.  The schedular criteria for an initial rating of 10 
percent, but no higher, for service-connected residuals of 
frostbite of the hands have been approximated prior to 
January 12, 1998 under the old rating criteria.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997); 38 C.F.R.   §§ 3.159, 4.1-4.14 
(2004).

9.  The schedular criteria for an initial rating of 10 
percent each, but no higher, for service-connected residuals 
of frostbite of the right hand and left hand have been 
approximated beginning January 12, 1998 to March 30, 1999 
under the new rating criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2004).

10.  The schedular criteria for an initial rating in excess 
of 10 percent for service- connected residuals of frostbite 
of right hand have not been met or approximated beginning 
March 31, 1999 under either the old or new rating criteria.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1997); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.104, Diagnostic Code 7122 (2004).

11.  The schedular criteria for an initial rating in excess 
of 20 percent for service- connected residuals of frostbite 
of left hand have not been met or approximated beginning 
March 31, 1999 under either the old or new rating criteria.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1997); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.104, Diagnostic Code 7122 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and Veterans Claims Assistance Act of 2000

In July 2003, the Board remanded the veteran's claim to the 
RO for the RO's initial consideration of additional medical 
evidence (the April 2, 2003 VA examination report) obtained 
by the Board pursuant to authority vested in the Board at 
that time but had since then been invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (emphasizing the Board's 
status as "primarily an appellate tribunal," and holding, 
in part, that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it denied appellants "one review on appeal 
to the Secretary" when the Board considered additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver).  On Remand, the Appeals Management 
Center (AMC) provided the veteran with adequate notification 
of VA's statutory obligations under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (further detailed below) in February 2004.  The 
RO and the AMC considered the additional medical evidence 
along with evidence previously associated with the claims 
file and issued Supplemental Statements of the Case (SSOC) on 
the issues in July 2003 and January 2005.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's July 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the February 1998 rating decision, 
October 1998 Statement of the Case (SOC), November 2001 
Hearing Officer Decision, November 2001 SSOC, May 2002 SSOC, 
May 2002 rating decision, July 2003 rating decision, July 
2003 SSOC, and January 2005 SSOC, which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons for the initial ratings assigned.  
The November 2001 SSOC and July 2003 SSOC provided the 
veteran with notice of laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  

Lastly, as previously noted, in correspondence dated in 
February 2004, the AMC advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
'down stream question' of the rating to be assigned for a 
disability for which service connection has been granted, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The February 2004 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to higher initial ratings for the service-
connected disabilities.  VA appropriately provided the 
veteran with notice of the VCAA and its statutory obligations 
on the current claims of entitlement to higher initial 
ratings as VA had not already given the veteran 
section 5103(a) notice with respect to the underlying claims 
for service connection of residuals of frostbite of the feet 
and hands.  Cf.  VAOPGCPREC 8-03.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that while the initial unfavorable rating decision that 
denied service connection for residuals of frostbite of the 
feet and hands was rendered prior to the enactment of the 
VCAA, service connection for these disabilities was 
eventually granted in the November 2001 Hearing Officer 
Decision, or after the enactment of the VCAA.  The Board, 
however, finds that any supposed defect with respect to the 
timing of the VCAA notice requirement is harmless error.  The 
case was reconsidered again in January 2005 and the SSOC was 
provided to the veteran.  Also, the Board notes that the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

The Board acknowledges that the February 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the veteran's claims.  A generalized request for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the 
veteran was afforded VA examinations in May 1997, March 1999, 
and April 2003.  The RO also obtained treatment records, 
including those from Southern Bone and Joint Specialists and 
Lister Army Community Hospital.  Lastly, the RO afforded the 
veteran a local hearing before a Hearing Officer of the RO in 
June 2000, and scheduled a travel board hearing before the 
undersigned Veterans Law Judge, which was held in September 
2002.  The Board finds that there is sufficient evidence to 
rate the service-connected disabilities fairly for the full 
period of his appeal.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.


II.	Procedural History and Evidence

Available service medical records, Southern Bone and Joint 
Specialists records dated from June 1994 to August 1996, 
Lister Army Community Hospital records dated from April 1991 
to June 1995, and Southeast Alabama Medical Center records 
dated from January 1998 to July 1998, noted no relevant 
complaints or findings.  

The May 1997 VA examination report noted that the veteran 
complained of peeling of the skin on his feet.  He 
experienced numbness in his toes on both feet.  He complained 
of coldness in his feet and that he wore socks all of the 
time as the result.  He reported that he underwent a nerve 
conduction study of his feet three to four years ago.  At 
that time, he was told that he had nerve damage in both feet, 
although no treatment was prescribed.  The examiner reported 
that the current physical examination revealed a normal gait.  
There was scaly skin on the medial aspect and on the arch 
area of both feet.  There was no change in temperature.  The 
dorsalis pedis and posterior tibial pulses were good in both 
feet.  There was no deformity of the feet.  On neurological 
examination, the examiner reported that there was decreased 
pain and touch sensation in both feet.  The examiner 
diagnosed peripheral neuropathy of both lower extremities 
possibly related to past history of frozen feet.  

The March 31, 1999 VA examination report noted that the 
physical examination revealed that the veteran's gait was 
within normal limits.  An examination of the feet revealed 
hypertrophic toenails.  The feet were nontender and there was 
no swelling.  An examination of the hands was normal.  There 
were no skin lesions.  The examiner reported that as per the 
veteran, there were no skin lesions and no skin conditions 
identified on examination.  The examiner indicated that x-
rays of the hands revealed degenerative bone changes of the 
first metacarpal of the left hand.  X-rays of the feet showed 
mild hallux valgus bilaterally.  The examiner diagnosed the 
following:  degenerative joint disease of the first 
metacarpal of the left hand; frostbite of both hands; pain in 
the right hand with normal x-ray findings; and frostbite of 
both feet with x-ray findings of hallux valgus bilaterally.  

At the June 2000 RO hearing, the veteran testified that he 
underwent a nerve test for his feet at the Southeast Medical 
Center.  He denied that he was currently taking any 
medications for any "circulation problems" of his hands and 
feet.  He affirmed that he experienced pain in his hands and 
feet; he had pain "every once in a while" in his hands.  He 
also complained that "this hand" would lock up frequently.  
He indicated that he experienced numbness in his feet and 
hands and he had to wear socks on his feet.  He also had 
problems with his toenails; they would crumble and they were 
yellow.  Lastly, he testified that experienced pain in his 
feet when he walked and he also felt tightness.  

Southern Bone and Joint Specialists records showed that in 
December 2000, the veteran was evaluated for left foot pain.  
Dr. J.P.D. noted that the veteran denied that he was 
currently taking any medications for the pain.  Dr. J.P.D. 
reported that the physical examination revealed high arches, 
bilaterally.  There was also tenderness along the arch and 
the first metatarsal ray itself.  There was no real 
tenderness in the metatarsophalangeal joint, which had 
excellent range of motion.  Dr. J.P.D. indicated that the x-
rays were normal except for the high arches.  Dr. J.P.D. 
noted an impression of left foot pain of unclear etiology.  
Dr. J.P.D. prescribed arch supports and anti-inflammatory 
medication.  In January 2002, the veteran was evaluated for 
complaints of chronic hand pain.  Dr. J.P.D. noted that 
outwardly, the veteran's skin looked fine-described as nice 
and supple.  Dr. J.P.D. indicated that there was no loss of 
any skin or his digits, although he noted that the veteran 
was experiencing some arthritis type symptoms and even some 
trigger finger type symptoms.  Dr. J.P.D. added that the 
question was whether these symptoms were related to the 
veteran's frostbite injury.  

At the September 2002 travel board hearing, the veteran 
testified that his hands would "close up" or "lock up" and 
they needed to be pried open.  He affirmed that he 
experienced fatigue, weakness, and stiffness in his hands.   
He also avoided going out in the cold weather.  He denied 
that any doctor determined that he had a vascular disease of 
the hands.  With respect to his feet, he maintained that he 
had to wear socks all the time and he contended that he had a 
vascular disease of his feet.  He complained that he 
experienced lower legs cramp that he 'worked out' by walking 
on the floor.  He indicated that he was only able to stand or 
walk for a "[v]ery short period" before the onset of pain 
and discomfort.  He affirmed that the skin peeled on his feet 
and that he experienced pain in his hands and feet as well as 
loss of sensation, tingling, and numbness.  He maintained 
that he had a "strap in the left foot" due to his tendons 
tightening up or shortening according to his physician.  
Lastly, he affirmed that he had experienced pain and numbness 
in his hands and feet since his service in Korea.  

The April 2, 2003 VA examination report showed that the 
veteran denied having any amputations or surgeries or that he 
used any foot braces or supportive devices.  He reported that 
he experienced cold sensitization and that he wore socks on a 
daily basis, irrespective of the weather.  He complained of 
the following:  occasional Raynaud's phenomenon; blueness to 
his hands and feet; hyperhidrosis, especially when his feet 
were cold; numbness and pain in his hands and feet; 
disturbances of nail growth and crumbling nails; arthritis 
and stiffness, especially in his right thumb; and muscle 
cramps that disturbed his sleep.  He denied having any fungal 
infections or ulcerations.  

The physical examination revealed that the veteran's gait was 
essentially within normal limits.  The skin examination 
revealed a normal color; there was some increased flushing 
and erythema at the palms bilaterally.  The skin of the feet 
was dry and scaly.  There was no evidence of hyperhidrosis, 
but there was an odor of the feet.  There were no scars.  The 
nails of the feet were yellow, thick, and discolored.  The 
foot examination further revealed mild hallux valgus 
deformity.  Examination of the hands showed some pain and 
tenderness on palpation at the thenar/hypothenar eminence and 
at the right thumb.  The vascular examination showed the 
presence of peripheral pulses in the lower extremities.  
There were signs of vascular insufficiency with edema and 
mildly dilated veins at the ankles.  The neurological 
examination showed sensation to be dull on testing with a 
microfilament.  Motor strength was slightly weaker but 
symmetrical in the upper extremities.  Motor strength was 
symmetrical in the lower extremities.  Deep tendon reflexes 
were symmetrical in the upper and lower extremities.  X-rays 
of the feet showed early hallux valgus deformity.  
Electromyograph and nerve conduction velocity studies showed 
moderate neuropathy in the right lower extremity and severe 
neuropathy in the left lower extremity.  X-rays of the right 
thumb showed generalized mild osteopenia and no abnormality 
at the thumb, but showed possible healing avulsion fracture 
at the base of the little finger.  The examiner diagnosed 
moderate peripheral neuropathy of the right lower extremity, 
severe peripheral neuropathy of the left lower extremity, 
osteopenia with possible healing avulsion, and bilateral 
early hallux valgus deformity.  


III.	Pertinent Laws and Regulations

The veteran's service-connected residuals of frostbite of the 
feet and hands have been assigned to Diagnostic Code 7122.

Prior to January 12, 1998, under Diagnostic Code 7122 
(residuals of (immersion foot) frozen feet), a 10 percent 
rating is assigned for mild symptoms and chilblains, for 
unilateral and bilateral involvement.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  A 20 percent rating is assigned 
for persistent moderate swelling, tenderness, redness, etc., 
with unilateral involvement; a 30 percent rating is assigned 
with bilateral involvement.  Id.  With loss of toes, or 
parts, and persistent severe symptoms, a 30 percent rating is 
assigned for unilateral involvement and a 50 percent rating 
is assigned for bilateral involvement.  Id. 

Effective January 12, 1998, under Diagnostic Code 7122 (cold 
injury residuals), a 10 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2004).  A 20 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Id.  A 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Id.   

Note (1) under Diagnostic Code 7122 provides that amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be rated 
separately as well unless they are used to support an 
evaluation under Diagnostic Code 7122.  Note (2) under 
Diagnostic Code 7122, provides that each affected part (e.g., 
hand, foot, ear, nose) should be evaluated separately and the 
ratings are combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26. 

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.


IV.	Residuals of Frostbite of the Feet

The veteran is rated as follows:

30% from April 18, 1997 to March 30, 1999 for both 
feet
20% from March 31, 1999 to April 1, 2003 for the 
left and right foot
30% from April 2, 2003 for the left and right foot

1.  	Period- April 18, 1997 to January 11, 1998

Under the old rating criteria for Diagnostic Code 7122, the 
clinical data noted in the May 1997 VA examination report do 
not support a 50 percent rating.  The physical examination 
identified no loss of toes or parts of the feet.  Therefore, 
a rating in excess of 30 percent for this period is not 
warranted.  

2.	Period- January 12, 1998 to March 30, 1999

No additional medical findings are noted during this period.  
Therefore, under the old rating criteria for Diagnostic Code 
7122, a rating in excess of 30 percent for this period is 
still not warranted.  

As of January 12, 1998, however, the veteran is entitled to 
separate ratings for each foot.  Under the new rating 
criteria for Diagnostic Code 7122, the veteran is entitled to 
separate ratings of 10 percent for each foot for complaints 
that include pain, numbness, and cold sensitivity.  The May 
1997 VA examiner speculated that the diagnosed peripheral 
neuropathy was possibly a residual of the frostbite injuries.  
The Board observes that the clinical finding of peripheral 
neuropathy formed part of the basis of the RO's grant of a 30 
percent rating from April 18,1997 under the old rating 
criteria for Diagnostic Code 7122.  The Board resolves 
reasonable doubt in favor of the veteran that the peripheral 
neuropathy is related to the frostbite injury to the feet.  
38 C.F.R. §§ 3.102, 4.3 (2004).  The new rating criteria 
provide that peripheral neuropathy should be separately 
evaluated.  

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20 (2004).  The veteran's peripheral neuropathy 
of the lower extremities should be rated by analogy to 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520, to include Diagnostic Codes 8620 (neuritis), 8720 
(neuralgia).  Under Diagnostic Code 8520, a 10 percent 
evaluation is prescribed for mild incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  Moderate incomplete paralysis of the sciatic nerve 
warrants a 20 percent evaluation, moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent evaluation, and severe (with marked muscular atrophy) 
incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation.  Id.  The term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  Id.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, the ratings 
are combined with application of the bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

The veteran is diagnosed with peripheral neuropathy, a 
general term that includes neuritis and neuralgia.  Without a 
more specific diagnosis, the veteran is entitled to 
consideration of both § 4.123 and § 4.124. 

The May 1997 VA examiner described that the veteran had 
"decreased" pain and touch sensation in both feet.  There 
are no reported findings of organic changes such as loss of 
reflexes or muscle atrophy attributable to peripheral 
neuropathy.  The May 1997 VA examiner indicated that the 
veteran's pulses were intact.  Thus, the evidence shows that 
the peripheral neuropathy in the veteran's lower extremities 
only manifests sensory disturbances.  As the involvement of 
the sciatic nerve is wholly sensory, the rating may be at the 
most, for the moderately severe degree
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2004).  The evidence further shows that the veteran does not 
have complete loss of sensation in the lower extremities; 
rather, decreased sensation still remains.  The Board finds 
that less than complete loss of sensation is more analogous 
to mild incomplete paralysis of the sciatic nerve and does 
not more nearly approximate moderate or moderately severe 
incomplete paralysis of the sciatic nerve in the absence of 
medical evidence that supports a basis for finding a higher 
degree of severity.  As such, the veteran is entitled to 
separate ratings of 10 percent for each foot for peripheral 
neuropathy with disability analogous to mild incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520.  

In sum, the Board finds that under the new rating criteria 
for Diagnostic Code 7122, the veteran is entitled to separate 
ratings of 10 percent for each foot under Diagnostic Code 
7122 as well as separate ratings of 10 percent for each foot 
under Diagnostic Code 8520 for this period.  According to the 
Combined Ratings Table and with application of the bilateral 
factor, it is more advantageous to the veteran for his 
service-connected left and right foot disabilities to be 
evaluated under the new rating criteria for Diagnostic Code 
7122-which would result in a combined rating of 40 percent.  
38 C.F.R. §§ 4.25, 4.26 (2004).  As noted above, under the 
old rating criteria for Diagnostic Code 7122, the veteran is 
only entitled to a single rating of 30 percent for both feet 
during this period.  

	3.	Period- March 31, 1999 to April 1, 2003

Under the old rating criteria for Diagnostic Code 7122, the 
clinical data noted in the March 31, 1999 VA examination 
report and December 2000 Southern Bone and Joint Specialists 
report do not support a 50 percent rating.  The physical 
examinations identified no loss of toes or parts of the 
veteran's feet.  Therefore, a rating in excess of 30 percent 
for this period is not warranted.  

In regard to the new rating criteria for Diagnostic Code 
7122, the Board notes that in addition to continued 
complaints that included pain, numbness, and cold 
sensitivity, the March 1999 VA examination revealed 
hypertrophic toenails.  The veteran also presented testimony 
on the condition of his toenails at the June 2000 RO hearing 
and September 2002 travel board hearing.  The veteran's 
complaints coupled with medical evidence of hypertrophic 
toenails supports at least a 20 percent evaluation.  

While the March 1999 VA examination noted that there were x-
rays findings of  mild hallux valgus, bilaterally, the VA 
examiner did not attribute the bone abnormality as a residual 
of the frostbite injuries.  Dr. J.P.D. similarly did not  
attribute the December 2000 x-ray findings of high arches as 
residuals of the frostbite injuries.  Thus, these bone 
abnormalities may not form part of the basis for awarding the 
next higher rating of 30 percent.  

The Board, however, finds that the veteran is still entitled 
to separate ratings of 
10 percent for each foot for peripheral neuropathy with 
disability analogous to mild incomplete paralysis of the 
sciatic nerve under Diagnostic Code 8520.  The March 1999 VA 
examination report shows that no neurological examination was 
conducted.  The April 2, 2003 VA examination report continues 
to note findings of peripheral neuropathy.  Therefore, the 
Board finds no basis for concluding that the veteran's left 
and right foot disabilities did not continue to be manifested 
by peripheral neuropathy during this period.  As such, the 
veteran's evaluation under Diagnostic Code 8520 should be 
brought forward during this period to the same degree (10 
percent) in the absence of medical evidence that supports a 
basis for finding an even higher degree of severity.  

In sum, the Board finds that under the new rating criteria 
for Diagnostic Code 7122, the veteran is entitled to separate 
ratings of 20 percent for each foot under Diagnostic Code 
7122 as well as separate ratings of 10 percent for each foot 
under Diagnostic Code 8520 for this period.  It is clearly 
more advantageous to the veteran for his service-connected 
left and right foot disabilities to be evaluated under the 
new rating criteria for Diagnostic Code 7122.  38 C.F.R. 
§§ 4.25, 4.26 (2004).  

	4.	Period- from April 2, 2003 

Under the old rating criteria for Diagnostic Code 7122, the 
clinical data noted in the April 2, 2003 VA examination 
report do not support a 50 percent rating.  The physical 
examination identified no loss of toes or parts of the 
veteran's feet.  Therefore, a rating in excess of 30 percent 
for this period is not warranted.  

In regard to the new rating criteria for Diagnostic Code 
7122, the Board notes that continued complaints that include 
pain, numbness, and cold sensitivity, and continued 
examination findings of nail abnormalities as noted in the 
April 2003 VA examination report, support a 20 percent 
evaluation.  While the veteran complained of "blueness" of 
his feet, the skin examination revealed a normal color.  The 
veteran also complained of hyperhidrosis, but the VA examiner 
noted that the examination revealed no evidence of 
hyperhidrosis.  Therefore, the symptomatology associated with 
the veteran's left and right foot disabilities does not more 
nearly approximate the criteria associated with the next 
higher rating of 30 percent.

As previously noted, the veteran's left and right foot 
disabilities continue to manifest peripheral neuropathy.  The 
April 2003 VA examiner diagnosed 
moderate peripheral neuropathy of the right lower extremity 
and severe peripheral neuropathy of the left lower extremity.  
The VA examiner noted that the neurological examination 
showed sensation to be dull, but the veteran's peripheral 
pulses and deep tendon reflexes were intact.  Thus, the 
evidence shows that the peripheral neuropathy in the 
veteran's lower extremities continues to only manifest 
sensory disturbances.  The Board finds that the veteran's 
left and right foot disabilities more nearly approximate 
moderate incomplete paralysis of the sciatic nerve based on 
clinical findings of moderate to severe peripheral neuropathy 
but absent complete loss of sensation.  Thus, a 20 percent 
rating under Diagnostic Code 8520 for each foot is for 
application during this period.  The Board adds that the 
assigned combined ratings for one foot under Diagnostic Codes 
7122 and 8520 do not exceed 40 percent.  See 38 C.F.R. § 4.68 
(2004) (providing that the combined ratings for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed); 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2004) 
(assigning a 40 percent rating for the loss of use of the 
foot).  

In sum, the Board finds that under the new rating criteria 
for Diagnostic Code 7122, the veteran is entitled to separate 
ratings of 20 percent for each foot under Diagnostic Code 
7122 as well as separate ratings of 20 percent for each foot 
under Diagnostic Code 8520 for this period.  It is clearly 
more advantageous to the veteran for his service-connected 
left and right foot disabilities to be evaluated under the 
new rating criteria for Diagnostic Code 7122.  38 C.F.R. 
§§ 4.25, 4.26 (2004).  


V.	Residuals of Frostbite of the Hands

The veteran is rated as follows:

0% from April 18, 1997 to March 30, 1999 for both 
hands
10% from March 31, 1999 for the right hand
20% from March 31, 1999 for the left hand




1.	Period- April 18, 1997 to March 30, 1999

No medical findings are noted during this period.  At the 
September 2002 travel board hearing, the veteran affirmed 
that he had experienced pain and numbness in his hands since 
his service in Korea.  The Board finds that the veteran is 
only entitled to at best the minimum rating of 10 percent 
under the old rating criteria for Diagnostic Code 7122 for 
subjective complaints in the absence of clinical data of any 
disabling conditions. 

As of January 12, 1998, however, the veteran is entitled to 
separate ratings for each hand.  Under the new rating 
criteria for Diagnostic Code 7122, the Board finds that the 
veteran is entitled to separate ratings of 10 percent, at 
best, for each hand for subjective complaints absent clinical 
evidence of any disabling conditions.

According to the Combined Ratings Table and with application 
of the bilateral factor, it is more advantageous to the 
veteran for his service-connected right and left hand 
disabilities to be evaluated under the new rating criteria 
for Diagnostic Code 7122 from January 12, 1998-which would 
result in a combined rating of 20 percent.  38 C.F.R. 
§§ 4.25, 4.26 (2004).  As noted above, under the old rating 
criteria for Diagnostic Code 7122, the veteran is only 
entitled to a single rating of 10 percent for both feet.  

2.	Period- from March 31, 1999 

Under the old rating criteria for Diagnostic Code 7122, the 
clinical data noted in the March 31, 1999 VA examination 
report, January 2002 Southern Bone and Joint Specialists 
report, and April 2, 2003 VA examination report, do not 
support the next higher rating of 30 percent.  The 
examination reports do not show that the veteran's hands are 
manifested by persistent moderate swelling, tenderness, and 
redness.  Specifically, the March 1999 VA examiner noted that 
the hand examination was normal.  Dr. J.P.D. reported that 
the skin on the veteran's hands was normal in January 2002.  
For the first time tenderness is demonstrated on VA 
examination in April 2003.  This finding, however, was 
confined to the right thumb only, which happened also to 
coincide with x-ray findings of mild osteopenia and possible 
healing avulsion fracture of the right thumb.  The VA 
examiner did not attribute the osteopenia and possible 
fracture as residuals of the frostbite injury to the right 
hand.  The April 2003 VA examination also identified a 
decrease in the motor strength in the veteran's upper 
extremities, but the VA examiner described the decrease as 
slight.  The VA examiner also did not diagnose peripheral 
neuropathy, neuritis, or neuralgia attributable to frostbite 
injury.  Lastly, the medical evidence shows that the 
veteran's hands are not manifested by loss of fingers or 
parts of the hands.  Therefore, the Board finds that the 
symptomatology associated with the veteran's right hand and 
left hand disabilities does not more nearly approximate the 
symptomatology contemplated for a 30 percent rating or higher 
under the old rating criteria.  

In regard to the new rating criteria for Diagnostic Code 
7122, the Board notes that the veteran's complaints, which 
include pain, numbness, cold sensitivity, and locking, 
continue to support a 10 percent rating for the right hand.  
The March 1999 VA examination report, Dr. J.P.D.'s January 
2002 report, and the April 2003 VA examination report show 
that the veteran's right hand is not additionally 
characterized by tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities attributable to the frostbite injury.  
Despite the veteran's complaints of hyperhidrosis, the April 
2003 examination revealed no evidence of hyperhidrosis.  The 
veteran complained of "blueness" of his hands, but the 
April 2003 examination revealed only flushing and erythema at 
the palms.  The April 2003 examiner noted that the veteran's 
skin was normal.  Therefore, the veteran is not entitled to 
the next higher rating of 20 percent under the new rating 
criteria for Diagnostic Code 7122 for the right hand. 

With respect to the left hand, the Board notes that the new 
rating criteria accounts for x-ray findings of 
osteoarthritis.  The March 1999 VA examination report noted 
that there was x-ray evidence of degenerative disease joint 
of the first metacarpal of the left hand, but the VA examiner 
did not attribute the arthritis as a residual of the 
frostbite injury to the left hand.  In the January 2002 
report, Dr. J.P.D. reported that the veteran was experiencing 
some "arthritis type symptoms" and merely noted an open-
ended question as to whether these symptoms were related to 
the veteran's frostbite injury.  The Board observes that the 
March 1999 x-ray finding of degenerative disease joint of the 
first metacarpal of the left hand formed part of the basis of 
the RO's grant of a 20 percent rating from March 31, 1999 
under the new rating criteria for Diagnostic Code 7122.  The 
Board resolves reasonable doubt in favor of the veteran that 
the arthritis is related to the frostbite injury to the left 
hand.  38 C.F.R. §§ 3.102, 4.3 (2004).  Thus, the veteran's 
complaints coupled with x-ray evidence of arthritis supports 
a rating of 20 percent for the left hand.    

The veteran's left hand, however, is not additionally 
characterized by tissue loss, nail abnormalities, color 
changes, locally impaired sensation, or hyperhidrosis 
attributable to the frostbite injury.  Therefore, the veteran 
is not entitled to the next higher rating of 30 percent under 
the new rating criteria for Diagnostic Code 7122 for the left 
hand. 

In sum, the Board finds that under the new rating criteria 
for Diagnostic Code 7122, the veteran is only entitled to the 
currently assigned rating of 10 percent for the right hand 
and 20 percent rating for the left hand for this period.  The 
Board adds that it is also clearly more advantageous to the 
veteran for his service-connected right and left hand 
disabilities to be evaluated under the new rating criteria 
for Diagnostic Code 7122.  38 C.F.R. §§ 4.25, 4.26 (2004).  


VI.	Staged Ratings and Extraschedular Ratings

The Board has assigned staged ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected foot and hand 
disabilities alone cause marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial rating in excess of 30 percent for service-
connected residuals of frostbite of the feet prior to January 
12, 1998 is denied.  

An initial rating of 10 percent each, but no higher, for 
service-connected residuals of frostbite of the left foot and 
right foot beginning January 12, 1998 to March 30, 1999, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

An initial rating of 10 percent each, but no higher, for 
peripheral neuropathy associated with service-connected 
frostbite of the left foot and right foot beginning January 
12, 1998 to March 30, 1999, is granted, subject to the law 
and regulations controlling the award of monetary benefits.  

An initial rating of 20 percent each, but no higher, for 
service-connected residuals of frostbite of the left foot and 
right foot beginning March 31, 1999 to April 1, 2003, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

An initial rating of 10 percent each, but no higher, for 
peripheral neuropathy associated with service-connected 
frostbite of the left foot and right foot beginning March 31, 
1999 to April 1, 2003, is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

An initial rating of 20 percent each, but no higher, for 
service-connected residuals of frostbite of the left foot and 
right foot beginning April 2, 2003, is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

An initial rating of 20 percent each, but no higher, for 
peripheral neuropathy associated with service-connected 
frostbite of the left foot and right foot beginning April 2, 
2003, is granted, subject to the law and regulations 
controlling the award of monetary benefits.  

An initial rating of 10 percent, but no higher, for service-
connected residuals of frostbite of the hands prior to 
January 12, 1998, is granted, subject to the law and 
regulations controlling the award of monetary benefits.   

An initial rating of 10 percent each, but no higher, for 
service-connected residuals of frostbite of the right hand 
and left hand beginning January 12, 1998 to March 30, 1999, 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.   

An initial rating in excess of 10 percent for service-
connected residuals of frostbite of the right hand beginning 
March 31, 1999 is denied.   

An initial rating in excess of 20 percent for service-
connected residuals of frostbite of the left hand beginning 
March 31, 1999 is denied.  


REMAND

According to the November 2001 Hearing Officer Decision, 
while the veteran did not claim service connection for 
residuals of shell fragment wound of the left thigh, in 
reviewing the veteran's records, it was shown that the 
veteran received a wound to the left thigh.  Therefore, the 
DRO granted service connection for residuals of shell 
fragment wound of the left thigh.  In a January 2002 
statement, the veteran expressed timely disagreement with the 
initially assigned rating for the service-connected left 
thigh disability in the November 2001 decision.  38 C.F.R. 
§ 20.302(a) (2004).  The claims file shows that no SOC has 
been furnished to the veteran on the issue of entitlement to 
a higher initial rating for the service-connected left thigh 
disability.  38 C.F.R. § 19.26 (2004).  The veteran is 
entitled to a SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue a SOC).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The veteran should be provided with a SOC 
on the issue of entitlement to a higher 
initial rating for the service-connected 
residuals of shell fragment wound of the 
left thigh.  The veteran should be given 
notice of his appeal rights and the need 
to perfect his appeal.  If the appeal is 
subsequently perfected by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


